The primary purpose behind the enactment of the resolution in this case appears to be aesthetic.
The resolution prohibits all outdoor storage in residential districts unless specifically permitted. It also prohibits the overnight parking of trucks over three-fourths ton.
A violation of the resolution is a misdemeanor. It follows that the resolution should be strictly construed. R.C.2901.04(A).
In my view, the legislative purpose behind the enactment of the resolution was to prohibit outdoor storage and the open view of large trucks either overnight or for extended periods of time.
I would reverse. *Page 297